Citation Nr: 1548700	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for a liver condition, to include hepatitis B and non-alcoholic steatohepatitis (NASH).

3.  Entitlement to service connection for an acquired psychiatric disorder, other than anxiety disorder with features of obsessive compulsive disorder (OCD) and posttraumatic stress disorder (PTSD), including PTSD.

4.  Entitlement to higher initial evaluations for anxiety disorder with features of OCD and PTSD, rated as 10 percent disabling prior to August 24, 2012, as 30 percent disabling from August 24, 2012 to February 11, 2015, and as 50 percent disabling from February 12, 2015.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1966 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned via videoconference in December 2013.  A transcript of the hearing has been associated with the claims file.

The appeal was remanded for development of the record in September 2014.

While the appeal was in remand status, the agency of original jurisdiction (AOJ) assigned an evaluation of 50 percent for anxiety disorder with features of OCD and PTSD, effective February 12, 2015.  The Board has accordingly characterized this issue above to reflect this increased evaluation.

While the Veteran has claimed service connection for PTSD and is already service-connected for anxiety disorder with features of OCD and PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence also shows diagnoses of a mood disorder, depression and bipolar disorder, the Board has characterized the issues on appeal as reflected on the title page.

The issues of entitlement to service connection for PTSD and higher initial evaluations for anxiety disorder with features of OCD and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Kidney stones were not manifest in service or within one year of discharge and are unrelated to service.

2.  A liver condition was not manifest in service and is unrelated to service, to include any claimed exposure therein.


CONCLUSIONS OF LAW

1.  Kidney stones were not incurred in service nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A liver condition was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in February 2009 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent notices advised the Veteran of the status of his claim.

The Board finds that the content of the above notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified and available treatment records have been associated with the claims file.  This includes records sought following the Board's September 2014 remand.  The AOJ sought all records identified within the Board's remand and fully documented negative responses.  The Social Security Administration (SSA) responded in October 2014 that there were no medical records.  VA then informed the Veteran of the response in December 2014 and indicated that the Veteran should submit records in his possession, including any available SSA records, to VA within 10 days or VA would make a determination on the evidence of record.  See 38 C.F.R. § 3.159(e) (2015).  The Vet Center responded in December 2014 that there were no records pertaining to the Veteran.  The Veterans Health Administration also responded that there were no records responsive to a request for records pertaining to treatment at the Montgomery facility dated prior to 1997.  The Veteran was advised by telephone in March 2015 and by way of the April 2015 supplemental statement of the case that VA had received negative responses as to records from Montgomery dated prior to 1997 and the Birmingham Vet Center.  The Veteran did not indicate that he had copies of these records.  Accordingly, there is no prejudice in proceeding with adjudication.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for the liver disorder.  However, the Board finds that a VA examination is not necessary in order to render a decision on this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the U.S. Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

The Board finds that there is no evidence suggestive of a liver disorder during service or for many years thereafter, or that the current diagnoses and laboratory findings are related to service or any exposure therein.  A VA examination would not establish in-service diagnoses or findings, thus a VA examination is not warranted.

The Board also notes that the Veteran was afforded a hearing before the undersigned during which he presented oral argument in support of the claim on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any available additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a)  (West 2014).  In this case the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b)  (West 2014). 

	Kidney Stones

Service treatment records are negative for any diagnosis, complaint, or abnormal finding indicating kidney stones.  In December 1968, the Veteran complained of "kidney problems" and reported frequency and dysuria intermittently for the previous two weeks.  He denied any history of urinary tract infection (UTI).  The impression was UTI, first episode.  On separation examination in April 1971, the Veteran's genitourinary system was normal.

A December 1994 VA treatment record indicates a reported history of UTI and kidney stones.  He indicated that he underwent cystoscopy in 1979.  

Records dated in 1996 from the Des Moines VA Medical Center note that the Veteran was seen with complaints of pubic and groin pain.  He reported a history of kidney stones since the 1970s, and cystoscopy 10 years previously.  The assessment was benign prostatic hypertrophy and microscopic hematuria.  The plan was for the Veteran to undergo testing in the next one to two weeks; there is no indication in the record that this testing was carried out.  

An October 2000 VA treatment record notes a history of kidney stones three to five years previously.

A January 2006 VA treatment record notes a history of calcium oxalate stones collected in 2002.

The Veteran had a VA examination in July 2009.  The Veteran reported that he started to have issues with abdomen pain, nausea and vomiting around 1973.  He was found to have kidney stones in a private hospital emergency room and since the mid-1970s, he has had intermittent problems with this.  By the late 1990s, he passed a stone which was found to be calcium oxalate and he was started on HCTZ.  The examiner opined that it was less likely than not that the current kidney stone disorder was caused by or the result of his urinary tract infection and kidney profile while in service.  The examiner noted that the Veteran had a urinary tract infection in service and the kidney profile was related to it.  The examiner further noted that a urinary tract infection does not cause or result in a kidney stone condition.  Moreover, there was no objective evidence he had kidney stones while in service, instead they started a few years after leaving the service and the etiologies of kidney stones are dietary and genetic in nature.  The Board finds that the examination was adequate as the examiner reviewed the history, conducted an examination and provided an opinion that is supported by a rationale.

On VA CT scan in October 2013, a mildly obstructing ureteral stone was noted.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for kidney stones.  In this regard, the Board notes that while the Veteran complained of "kidney problems" during service, UTI was assessed rather than any disorder specific to the kidneys.  Moreover, the Veteran's genitourinary system was normal on separation examination.  There is no evidence of pathology or treatment in proximity to service or within years of separation.  Rather, the record does not reflect kidney stones until years following service.  Moreover, the VA examiner opined that the evidence did not show that the Veteran had kidney stones in service, that the current disorder was not related to the urinary tract infection manifested in service and the etiologies of kidney stones are dietary and genetic in nature.  The VA examiner's opinion was based on a review of the history and an examination and is accorded probative weight.  

The Board has considered the Veteran's lay assertions that kidney stones are related to service.  Certainly, he is competent to report sensory or observed symptoms, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose certain medical disorders or render an opinion as to the cause or etiology of disorders such as kidney stones, because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, including as to disorders of the kidneys, and linking such to service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the medical evidence discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates that the Veteran has been treated for kidney stones, it does not contain competent evidence which relates this disability to any incident of service.  In fact, the only competent evidence of record, the VA examiner's opinion, is evidence against the claim.  

To the extent that the Veteran reported in his September 2011 substantive appeal that his kidney stones started in 1970 or 1971, he also reported during the July 2009 VA examination that they started in 1973.  As the Veteran's reports as to onset are inconsistent, they are not entitled to a finding of credibility.  

Moreover, the other evidence of record does not show that kidney calculi manifested to a compensable degree within one year of service.  There is also no indication that a chronic kidney stone disorder manifested in service.  The service treatment records, including the separation examination, were negative for a kidney disorder.  Moreover, as a kidney disorder was not shown to have manifested in service to any extent, continuity of service since discharge is not shown.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a kidney stone disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

	Liver Disorder

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive or a liver disorder, to include hepatitis.  On separation examination in April 1971, the Veteran's abdomen and viscera were normal.  At that time, he denied frequent indigestion or stomach, liver, or intestinal trouble.  

Hepatitis B is noted in a July 1999 VA treatment record.  An August 1999 record indicates a new diagnosis of hepatitis B.  A CT scan report of that date indicates a diffusely fatty infiltrated liver.  There was no radiologic evidence for cirrhosis or focal liver lesions.  NASH is noted in a December 1999 VA record.  Subsequent VA records, up to the present, note a history of hepatitis and NASH as well as NASH cirrhosis.

At his December 2013 hearing, the Veteran asserted that he had a liver disorder that was secondary to Agent Orange exposure.  Alternatively, he questioned whether his current NASH might be related to immunizations he received during service.  He noted that a diagnosis dated to the 1990s, and denied having been diagnosed during service.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a liver disorder.  Initially, the Board notes that liver disorders are not among those disabilities that are subject to presumptive service connection on the basis of exposure to herbicides.

Moreover, there is no evidence of pathology or treatment in proximity to service or within years of separation.  Instead, the record shows that no liver condition was diagnosed until 1999, many years following the Veteran's release from active duty.  The record fails to demonstrate any relationship between the Veteran's current liver functioning and service, to include any exposure therein.  In this regard, a VA physician noted in a December 2013 medical record that the Veteran sought an opinion stating that his NASH is related to vaccinations he received in service.  The physician indicated she told him that she was not aware of any particular vaccinations causing NASH.  Similarly, a VA nurse indicated in a March 2014 record that NASH cirrhosis is only related to NASH and the inflammation is due to fat in the liver.  There is no known correlation between immunizations and NASH.  

The Board has considered the Veteran's lay assertions that his liver disorder is related to either herbicide exposure or immunizations during service.  Certainly, he is competent to report sensory or observed symptoms, and his statements in that regard are entitled to some probative weight.  See Washington.  Generally, however, a lay person is not competent to diagnose certain medical disorders or render an opinion as to the cause or etiology of disorders such as hepatitis, because he does not have the requisite medical knowledge or training.  See Rucker.  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, including as to diseases of the liver, and linking such to service or to any claimed exposure therein.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such link are not entitled to probative weight.  See Jandreau; see also Layno.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates that the Veteran has a diagnosis of hepatitis B or NASH, it does not contain competent evidence which relates this disability to any incident of service, to include any exposure therein.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a liver disorder must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert. 


ORDER

Entitlement to service connection for kidney stones is denied.

Entitlement to service connection for a liver disorder is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, other than anxiety disorder with features of obsessive compulsive disorder (OCD) and posttraumatic stress disorder (PTSD), including PTSD.

In its September 2014 remand, the Board directed that the Veteran be afforded a VA psychological examination to determine whether he had a diagnosis of PTSD, and whether any other currently non-service connected psychiatric disorder was related to service.  The examiner was asked to specify whether the Veteran met the criteria for a diagnosis of PTSD; and if not, provide a discussion of why the Veteran did not meet the criteria for such.  The examiner was also asked to address evidence reflecting additional recorded diagnoses of mood disorder, depression, and bipolar disorder.  

The report of a February 2015 VA examination does not contain any discussion of whether the criteria for a diagnosis of PTSD are met, or address the additional diagnoses of mood disorder, depression, and bipolar disorder contained in the Veteran's treatment records.  As such, the examination report is inadequate for the purpose of deciding the Veteran's service connection claim.   The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Board has concluded that the development conducted does not adequately comply with the directives of the September 2014 remand.  The Court has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an addendum must be obtained regarding the questions posed in the September 2014 remand.

The Board additionally notes that the Veteran is currently in receipt of service
connection for anxiety disorder, and that he seeks higher evaluations.  Because the development of evidence regarding his PTSD claim might produce evidence
supportive of his claim of entitlement to higher evaluations for anxiety disorder, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11(1998), citing Harris v. Derwinski, I Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim
meaningless and a waste of appellate resources, the claims are inextricably
intertwined.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the examiner who conducted the February 2015 VA examination for an addendum opinion regarding whether any additional psychiatric diagnoses are appropriate.  If that examiner is unavailable, the request should be forwarded to a similarly qualified clinician.  If it is determined that an additional examination is required, such should be scheduled.

Following review of the claims file (and examination of the Veteran, if deemed necessary) the examiner should indicate whether the Veteran meets the criteria for a diagnosis of PTSD and whether such is at least as likely as not (a probability of 50 percent or greater) related to an in-service stressor.  If so, the examiner should identify the stressor upon which such diagnosis is based, to include consideration of whether the stressor is related to his fear of hostile military activity.  If a diagnosis of PTSD is not made, the examiner should provide a discussion of why the Veteran does not meet the diagnostic criteria for such,  In doing so, the examiner should discuss, and reconcile the extent possible, the various diagnoses made by both VA providers and examiners.  See, e.g., VA treatment records diagnosing bipolar disorder and insomnia (September 2011), depression (May 2011), mood disorder (VA examination report of August 2013), and PTSD (May 2012). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


